DETAILED ACTION
Receipt of Arguments/Remarks filed on January 28 2022 is acknowledged. Claims 1, 14-16, 19-21, 23, 28, 30 and 32 were amended. Claims 1-35 are pending. Claims 6, 8-10, 18 and 33-35 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on September 30 2021. Claims 1-5, 7, 11-17 and 19-32 are directed to the elected invention.
	
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Withdrawn Objections/Rejections
The amendments filed January 28 2022 have overcome the objection of the specification.  
The amendments filed January 28 2022 are sufficient to overcome some of the rejections of claims 1-5, 7, 9-15 and 17-30 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph. Claim 1 makes it clear that the ratio is based on the sum 

Maintained Objections and Rejections
Claim Objections
Claim 28 is objected to because of the following informalities:  the claims refer to tables 1-3 of the specification.  However, pursuant to MPEP 2173.05(s): where possible, claims are to be complete in themselves.  Incorporation by reference to a specific figure or table is only permitted in exceptional circumstances where there is no practical way to define the invention in words.  This is not for applicant’s convenience.  Thus, the information found in the tables should be placed in the claims.    Appropriate correction is required.
Response to Arguments
Applicants’ arguments filed January 28 2022 have been fully considered but they are not persuasive. 
Applicants argue that  MPEP §2173.05(s) states that the exceptional circumstances where incorporation by reference of a specific figure or table is permitted are where "there is no practical way to define the invention in words and where it is more concise to incorporate by references than duplicating a drawing or table into the 
Regarding applicants’ argument, as correctly pointed to by Applicant the MPEP states the exceptional circumstances where incorporation by reference of a specific figure or table is permitted are where there is no practical way to define the invention in words and where it is more concise to incorporate by references than duplicating a drawing or table into the claim (emphasis added).  Both prongs needs to be met.  The tables in the specification could easily be defined in words by reciting the corresponding concentrations, ratios and polymer combinations.  While it may be more convenient for applicants to just refer to the specification, this incorporation is only permitted in exceptional circumstances.  The information provided in the tables of the specification does not constitute an exceptional circumstance.  

Claim Rejections - 35 USC § 103

The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).
Claims 1-5, 7, 11-17 and 19-32 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Shih et al. (USPGPUB No. 20140113975, cited in the Office action mailed on July 30 2021) in view of Gaudriault (US Patent No. 9023897, cited on PTO Form 1449) and Petit et al. (USPGPUB No. 20150165042).
Applicant Claims
	The instant application claims a biodegradable drug delivery composition comprising : (i) a mixture of at least three different block copolymers, wherein each block copolymer is: (a) a biodegradable triblock copolymer having the formula: Av-BW-AX wherein A is a polyester and B is polyethylene glycol and v and x are the number of repeat units ranging from 1 to 3,000 and w is the number of repeat units ranging from 3 to 300 and v=x or v≠x (combination of PLA-PEG-PLA and PLGA-PEG-PLGA as elected); or (b) a biodegradable diblock copolymer having the formula: Cy-Az wherein A is a polyester and C is an end-capped polyethylene glycol and y and z are the number 
Determination of the Scope and Content of the Prior Art 
(MPEP §2141.01)
	Shih et al. is directed to biodegradable block copolymeric compositions for drug delivery.  Claimed is a composition comprising one or more biodegradable block copolymer drug carriers comprising A-B, A-B-A or B-A-B block copolymers having a total weight average molecular weight of 1000 to 100,000 daltons wherein the A block is a biodegradable polyester and the B block is polyethylene glycol (PEG) and a liquid polyethylene glycol or a PEG derivative or mixture thereof (claim 1).  The composition comprises a drug (claim 7).  The invention provides biodegradable compositions for drug delivery and is a flowable liquid or can be rapidly reconstituted in an aqueous vehicle to afford a homogeneous solution or uniform colloidal system (paragraph 0013).  After administration, the liquid composition for a drug containing depot and slowly release the active substance over a prolonged period of time and is then decomposed into materials harmless to the human body and excreted (paragraph 0017).  When the A block are PLA or PLGA, the lactate content is between 20 to 100 mol percent.  The glycolate is between 0 and 80 mol percent (paragraph 0020).  Taught is a drug carrier comprising ABA-type or BAB-type triblock copolymers, AB-type diblock copolymers or mixtures thereof wherein the A blocks are relatively hydrophobic and comprises a 
Ascertainment of the Difference Between Scope the Prior Art and the Claims
(MPEP §2141.02)
	While Shih et al. teaches one or more of an A-B-A triblock or AB diblock copolymers, Shih et al. does not expressly exemplify a combination of three copolymers.  While Shih et al. teaches the inclusion of a hydrophobic drug, Shih et al. does not expressly teach the inclusion of meloxicam.  However, these deficiencies are cured by Gaudriault and Petit et al.
The number of repeat units in the triblock may vary due to the targeted time of release of the active principle and the type of active principle itself (column 11, lines 32-50).  In the drug delivery composition, the pharmaceutically effective amount can be released gradually over an extended period of time.  This slow release can be continuous or discontinuous, linear or non-linear and can vary due to the composition of the triblock and diblock copolymers.  The higher the lactic acid content of the triblock and diblock copolymers in combination with the polyethylene glycol content as well as the amount of triblock and diblock copolymers present the longer the release of the active principle or drug.  In other words, the higher the LA/EO molar ratio and the greater weight percentage of the triblock and diblock copolymers, the longer it will take for the active principle to be released from the drug composition (column 14, lines 54-67).  The active principle can be released for a duration of between 7 days to 1 year or longer depending on the type of treatment needed and the biodegradable drug delivery composition used (column 15, lines 1-11).    The amount of drug is from 1 to 20 wt% (claim 7).  The total amount of copolymers is from 20 to 50%.  The triblock is present in an amount from 3 to 45 wt.%.  The diblock is present in an amount from 8 to 50 wt.% (claims 8-11).  

Finding of Prima Facie Obviousness Rationale and Motivation
(MPEP §2142-2143)
	It would have been obvious to one of ordinary skill in the art at the time of the instant invention to combine the teachings of Shih et al., Gaudriault and Petit et al. and manipulate the content and type of triblock and diblock polymers utilized in the drug delivery device.  Shih et al. teaches one or more polymers including ABA and AB polymers and exemplify PLGA-PEG-PLGA, PLA-PEG-PLA and mPEG-PLA. Gaudriault expressly teaches the combination of PLA-PEG-PLA and mPEG-PLA. Gaudriault teaches the slow release of the drug can be continuous or discontinuous, linear or non-linear and can vary due to the composition of the triblock and diblock copolymers.  The higher the lactic acid content of the triblock and diblock copolymers in combination with the polyethylene glycol content as well as the amount of triblock and diblock copolymers present the longer the release of the active principle or drug.  In other words, the higher the LA/EO molar ratio and the greater weight percentage of the triblock and diblock copolymers, the longer it will take for the active principle to be released from the drug composition.  Thus, one skilled in the art would manipulate the content and type of triblock 
It would have been obvious to one of ordinary skill in the art at the time of the instant invention to combine the teachings of Shih et al., Gaudriault and Petit et al. and utilize meloxicam as the drug.  It would have been obvious to incorporate meloxicam in to provide for an anti-inflammatory effect as taught by Petit et al.   Since Petit et al. suggests the inclusion of the drug in a composition comprising a biodegradable triblock containing compositions there is a reasonable expectation of success.   
Regarding the claimed ratio of triblock to diblock copolymers, concentration of copolymers, concentration of triblock copolymers, concentration of diblock copolymers and concentration of drug, Gaudriault teaches an overlapping range.  Regarding the claimed range of v, x, y and z as well as molecular weights of the monomers, Shih et al. teaches a variety of molecular weights resulting in an overlapping v, x, y and z amount.  Regarding the polyester repeat unit to ethylene oxide molar ratio, Gaudriault teaches an overlapping range.  Regarding the claimed time over which the drug is delivered, Gaudriault teaches an overlapping range.  
	
	
	



Regarding claims 11 and 13, Shih et al. expressly teaches the composition is an injectable liquid that forms a depot when injected into the body and that such a composition can comprise an aqueous vehicle.
Regarding the claimed solubility, Shih et al. teaches the same copolymers with an overlapping number of repeat units.  Shih et al. recognizes that the A blocks are relatively hydrophobic and the B blocks are relatively hydrophilic.  The hydrophobicity is due to the polylactic acid as taught by Gaudriault.  Thus, manipulation of the content of the A block and content of the B block would necessarily manipulate the solubility as more B block would result in more of a hydrophilic polymer and more of the A block would result in a more hydrophobic polymer.    

Response to Arguments
Applicants’ arguments filed January 28 2022 have been fully considered but they are not persuasive. 
Applicants argue that none of the cited prior art discloses a combination of three or more block copolymers.   While Shih teaches the synthesis of each of the three copolymers, the examples of Shih contain no suggestion that they may be combined into a composition comprising all three copolymers.  This deficiency is cured remedied by Gaudriault and/or Petit.   It is argued that the instant application found that further copolymers could be introduced into a drug delivery composition to enable modulation 
Regarding applicants’ arguments, the test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981).  Additionally, the rejection is made under 103 and does not need to exemplify all embodiments, only suggest.  “Disclosed examples and preferred embodiments do not constitute a teaching away from the broader disclosure or non-preferred embodiment.” In re Susi, 440 F.2d 442, 169 USPQ 423 (CCPA 1971).  MPEP 2123.  Thus, while a single reference does not teach or suggest the combination of the three block copolymers claimed does not in and of itself exclude a prima facie case of obviousness has been presented.  Shih et al. claims one or more biodegradable block copolymer drug carriers.  While three is not expressly taught, it is clearly encompassed in the claim language of one or more.  Gaudriault teaches a biodegradable triblock copolymer and a biodegradable diblock copolymer (emphasis added).  It is well-understood that in a claim using an open-ended transition term "comprising," the article "a" ordinarily means "one or more." SanDisk Corp. v. Kingston Tech. Co., 695 F.3d 1348, 1360 (Fed. Cir. 2012) ("general rule that the use of the 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-5, 7, 11-17 and 19-32 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-30 of copending Application No. 16631716 (USPGPUB No. 20200163873). Although the conflicting claims are not identical, they are not patentably distinct from each other because both sets of claims overlap in scope.  
W-AX wherein A is a polyester and B is polyethylene glycol and v and x are the number of repeat units ranging from 1 to 3,000 and w is the number of repeat units ranging from 3 to 300 and v=x or v≠x (combination of PLA-PEG-PLA and PLGA-PEG-PLGA as elected); or (b) a biodegradable diblock copolymer having the formula: Cy-Az wherein A is a polyester and C is an end-capped polyethylene glycol and y and z are the number of repeat units with y ranging from 2 to 250 and z ranging from 1 to 3,000 (mPEG-PLA as elected); and wherein the mixture comprises at least one (a) and at least one (b); and the weight ratio between (a) and (b) is 1:19 to 5:1; and wherein for at least one of the copolymers according to (a) or (b) A is poly(lactic-co-glycolic acid) (PLGA); and (ii) at least one pharmaceutically active ingredient (meloxicam as elected).
Copending ‘716 claims a biodegradable drug delivery composition comprising: (i) a mixture of at least three different block copolymers, wherein each block copolymer is: (a) a biodegradable triblock copolymer having the formula: Av-BW-AX wherein A is a polyester and B is polyethylene glycol and v and x are the number of repeat units ranging from 1 to 3,000 and w is the number of repeat units ranging from 3 to 300 and v=x or v≠x; or (b) a biodegradable diblock copolymer having the formula: Cy-Az wherein A is a polyester and C is an end-capped polyethylene glycol and y and z are the number of repeat units with y ranging from 2 to 250 and z ranging from 1 to 3,000; and wherein the mixture comprises at least one (a) and at least one (b); and the weight ratio between (a) and (b) is 1:19 to 5:1; and (ii) at least one pharmaceutically active ingredient.  
Copending ‘716 does not expressly claim a triblock comprising PLGA.  However, copending ‘716 does claim mixtures of polylactic acid and polyglycolic acid.
It would have been obvious to one of ordinary skill in the art at the time of the instant invention to try any of the specifically claimed monomers as a person with ordinary skill has good reason to pursue known options within his or her technical grasp. Note: MPEP 2141 KSR International CO. v. Teleflex Inc. 82 USPQ 2d 1385 (Supreme Court 2007).
This is a provisional nonstatutory double patenting rejection.

Response to Arguments
Applicant's arguments filed January 28 2022 are acknowledged.  The rejections are maintained since applicant has not made any substantive arguments traversing the rejection.
Applicant(s) is/are reminded that a request to hold a rejection in abeyance is not a proper response to a rejection. Rather, a request to hold a matter in abeyance may only be made in response to an OBJECTION or REQUIREMENTS AS TO FORM (see MPEP 37 714.02 and CFR 1.111(b)). 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABIGAIL VANHORN whose telephone number is (571)270-3502. The examiner can normally be reached M-Th 8 am-5 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sue Liu can be reached on 571-272-5539. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/ABIGAIL VANHORN/           Primary Examiner, Art Unit 1616